Judgment in this case was entered in the Superior Court, Law Division, on December 13, 1948. Upon appeal to the Appellate Division a unanimous judgment of affirmance was entered May 23, 1949. 4 N.J. Super. 66. Thereafter notice of appeal to this court was filed. The case is not one in which an appeal to this court as of right exists under article VI, section V, paragraph 1 of the Constitution of 1947 or under Rule 1:2-1, and the appeal is accordingly dismissed.
For dismissal — Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 7.
 Opposed — None. *Page 42